Citation Nr: 0707892	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  03-30 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for skin cancer.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from June 1943 to 
March 1946.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.

In February 2006, a Deputy Vice Chairman of the Board 
determined that good or sufficent cause was shown to grant 
the veteran's February 2006 motion to advance his appeal on 
the Board's docket.

In a March 2006 decision, the Board granted the veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus and denied his claim for a dental condition.  At 
that time, the Board remanded the veteran's claim for service 
connection for skin cancer to the RO for further evidentiary 
development. 


FINDING OF FACT

Giving the veteran the benefit of the doubt, the objective 
and probative medical evidence is in equipoise as to whether 
his skin cancer is attributable to exposure to solar damage 
experienced during active service.


CONCLUSION OF LAW

Resolving the doubt in the veteran's favor, skin cancer was 
incurred during active military service.  38 U.S.C.A. §§ 
1110, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of Chapter 51 of Title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005)).

In view of the favorable disposition of this appeal, 
discussed below, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  Also, during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), that held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) applied to all five elements of a service 
connection claim.  Id.  In a June 2006 letter regarding other 
claims, the RO provided the veteran with notice consistent 
with the Court's holding in Dingess.  Moreover, in the 
instant case, although the veteran's service connection claim 
is being granted, no disability rating or effective date will 
be assigned and, as set forth below, there can be no 
possibility of prejudice to the veteran.  As set forth 
herein, no additional notice or development is indicated in 
the veteran's claim.  The RO will again provide appropriate 
notice as to the rating criteria and effective date to be 
assigned prior to the making of a decision on this matter.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.	Factual Background and Legal Analysis

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  In the case of malignant tumors, service incurrence 
may be presumed if the disease is manifested to a compensable 
degree within one year of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2005), 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

The veteran contends that service connection should be 
granted for skin cancer.  In written statements in support of 
his claim, including in May 2002, he described exposure to 
prolonged periods of sunlight and sunburn, while on active 
duty on an oil tanker in the South Pacific during World War 
II, and said he subsequently experienced skin cancer.  

When examined for induction into service in June 1943, the 
veteran's skin was described as normal and he was found 
qualified for active service.  Service medical records 
indicate that, in March 1946, the veteran was seen for 
complaints of skin itching diagnosed as a scabetic rash.  
When examined for discharge days later in March 1946, 
involuted scabies were noted.

The veteran's discharge record indicates that he served as a 
seaman aboard the USS CACAPON.  His awards and decorations 
include the Pacific Theater Ribbon (7 stars), the American 
Theater Ribbon, the Victory Medal, and the Philippine 
Liberation Ribbon.  

Post service, VA and non VA medical records and examination 
reports, dated from 1961 to 2006, are associated with the 
claims file.

A June 1961 VA hospital summary is not referable to skin 
cancer.

Private medical records dated, from June 1981 to August 1995, 
indicate that the veteran was treated for basal cell 
carcinoma in June 1981 and March 1982.  In June 1986, actinic 
keratoses and squamous cell carcinoma were noted.  

In a June 2002 signed statement, V.P.H., M.D., a 
dermatologist, said that he treated the veteran for skin 
cancer since 1987 and removed multiple basal cell carcinomas 
and actinic keratoses. 

In July 2002, the veteran underwent VA examination by a 
dermatologist who reviewed the veteran's medical records.  
According to the examination report, the veteran gave a 
history of sunburn in service but said he was not treated for 
it in service.  He reported that he began developing skin 
cancer in 1980 and had multiple procedures since then to 
remove skin cancers.  He showed the examiner pathology 
records that included diagnoses of basal cell carcinoma.  The 
examiner noted the absence of treatment for sunburn in the 
veteran's service medical records.  Upon examination, the 
clinical impression was a history of sunburn and skin damage 
in service, not verified by evidence of record, and history 
of skin cancer removal.

In September 2006, the veteran underwent another VA 
examination that was performed by the dermatologist who 
previously examined him.  According to the examination 
report, the examiner again reviewed the veteran's medical 
records.  It was noted that the veteran served in the United 
States Navy from 1943 to 1946 and spent most of his active 
duty aboard an oil tanker in the South Pacific.  The tanker 
supplied fuel to the other naval ships in the area.  During 
this time, the veteran was on deck a great deal and was 
repeatedly sunburned, approximately six times, he thought.  
This included burning of his skin from the waist up with 
blister formation and peeling of the skin.  He was 
periodically treated by the corpsman on duty on the oil 
tanker, but never really saw a medical professional in 
service for his sunburn problems.  The examiner noted that 
the service medical records do not document sunburn problems.  
After service, the veteran worked indoors and denied that he 
had any outdoor activities to speak of, e.g. was not an avid 
gardener and did not tend a large yard.  He denied being 
sunburned to any extent since his 1946 discharge from 
service.  

Further, it was noted that the veteran was of Irish 
background and did not know other relatives that were plagued 
with skin cancer or precancer problems.  His adult son had 
not reported having any skin cancer or precancer removed.  In 
approximately 1980, when he was about 65 years old, the 
veteran began developing precancers and cancers of both basal 
cell carcinoma and squamous cell carcinoma variety.  He 
estimated having nearly a dozen or more solar keratoses 
(precancers) removed by cryosurgery and scores more with the 
use of topical medication.  Since 1980, the veteran estimated 
having approximately 15 basal cell carcinomas removed and 
another 5 squamous cell carcinomas excised.  The lesions were 
on his ears, face, neck, forearms, and dorsal hands.  He was 
also aware of a reddening of his face, arms, and neck and 
wrinkling of his skin.  The veteran said that this problem 
worsened over time.  The number of precancers cancers seemed 
to be increasing exponentially through the years ("changing 
over time").  He received private dermatological treatment 
approximately once per year for the past 26 years.  Diagnoses 
of solar keratoses or actinic keratoses, basal cell 
carcinomata, and squamous cell carcinomata were documented in 
the medical records.  

Upon clinical examination, the VA skin specialist said that 
there were no tests for solar damage and previous medical 
tests confirmed the veteran's diagnoses for basal cell and 
squamous cell carcinomata.  The final diagnoses were numerous 
basal cell and squamous cell carcinomata, numerous solar (or 
actinic) keratoses, and severe solar damage of the face, 
scalp, neck, forearms, and dorsal hands, all severely 
disfiguring.  In the VA dermatologist's opinion there was 
"at least a 50/50 chance that the [veteran's] skin cancers 
described, including the basal cell carcinomas, the squamous 
cell carcinomas, the solar keratoses, and the general solar 
damage, including erythema, poikiloderma, atrophy, and 
elastosis of the scalp, the face, the neck, the forearms, and 
the hands were caused by solar exposure, and repeated sunburn 
on active duty military service, including repeated exposure 
above deck."  

The VA examiner further noted that his opinion was fully 
reconcilable with his July 2002 opinion and that the 
connection between active duty sunburns and skin cancer has 
not been often made in the past.

In light of the foregoing, the Board finds the veteran's 
statements regarding the conditions of his service credible, 
and further finds that the evidence of record is consistent 
with the veteran's contentions.  The veteran's service 
records document that he served aboard a ship in the South 
Pacific in service during World War II.  At the time of both 
the July 2002 and September 2006 VA dermatology examinations, 
the veteran reported a history of significant solar exposure 
in service.  In 2006, the VA examiner concluded that there 
was "at least a 50/50 chance" that the veteran's skin 
cancers of the scalp, the face, the neck, the forearms, and 
the hands were caused by solar exposure, and repeated sunburn 
on active duty military service, including repeated exposure 
above deck.  The VA examiner further stated that his recent 
opinion was fully reconcilable with that expressed in July 
2002, when the dermatologist diagnosed a history of sunburn 
and sun damage in service, not verified in the veteran's 
medical records.  Accordingly, the Board finds that the 
veteran has established the existence of in-service solar 
exposure consistent with the conditions of that time.  In 
2006, the VA examiner diagnosed the veteran with numerous 
basal and squamous cell carcinomata, numerous solar (or 
actinic) keratoses, and severe solar damage of the face, 
scalp, neck, forearms, and dorsal hands, that was severely 
disfiguring, and opined that there was at least a 50/50 
chance that the veteran's skin cancers were due to solar 
exposure and sunburn sustained during military service.  
Resolving the benefit of the doubt in the veteran's favor, 
and without ascribing error to the action of the RO, service 
connection is established for skin cancer.  38 U.S.C.A. §§ 
1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for skin cancer is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


